Judgment, so far as appealed from, unanimously affirmed, with costs and disbursements to the respondent. While the fixation of temporary alimony is never determinative of the fact or quantum of the obligation to support as it may be resolved after plenary trial, -there is on this record no showing of prejudicial error. A wife is not entitled to share in a husband’s income as such, but is entitled to support on the basis of the established standard of living, if otherwise reasonable, within the income of the husband. There are also many other factors to be considered (see e.g., Phillips v. Phillips, 1 A D 2d 393). Plaintiff shows on this record, and in her argument, only that the husband has an income many times larger than the permanent alimony allotted to her. That is not enough. Concur- — Peck, P. J., Breitel, Valente and Bastow, JJ.